t c summary opinion united_states tax_court richard lewis kaufman and sarah lynn kaufman petitioners v commissioner of internal revenue respondent docket no 6232-11s filed date richard lewis kaufman and sarah lynn kaufman pro sese amy b ulmer for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioners’ and federal_income_tax of dollar_figure and dollar_figure respectively in addition respondent determined sec_6662 accuracy-related_penalties for and of dollar_figure and dollar_figure respectively the issues for our consideration are whether the statutory_notice_of_deficiency as it concerns is valid whether during and petitioners were in the business of investing in and or developing real_estate whether petitioners have substantiated certain expenses connected with that activity and whether petitioners are liable for the accuracy-related_penalties background petitioners resided in the state of oregon at the time their petition was filed richard lewis kaufman petitioner after graduation from the sloan school of management at the massachusetts institute of technology and the harvard graduate school of business administration was employed by a new york management consulting firm in that position petitioner provided management consulting services to the top management of large corporations petitioner worked for a large government contractor until when he became vice president of finance for a publicly held military contractor followed by the position of president and general manager of a large_corporation with big_number employees during the period through after a 20-year career petitioner retired in at the age of beginning in petitioner purchased seven homes the first of which was in portland oregon sarah lynn kaufman petitioner wife was a real_estate broker in portland oregon during petitioner wife became acquainted with petitioner by selling him his first home in west linn oregon a suburb of portland petitioner wife’s brokerage business was eventually taken over by coldwell banker during petitioners decided to move to the san juan islands between the united_states and vancouver b c they purchased for dollar_figure two acres of undeveloped property on shaw island which had approximately residents petitioners designed a big_number square-foot home and served as general contractors for its construction the home was completed in two years at a cost of approximately dollar_figure as the home was on the water petitioners decided to build a boat dock which they had designed obtaining a permit for the dock cost an additional dollar_figure in legal expenses making the overall cost of the home approximately dollar_figure after living in the shaw island home for five or six years petitioners sold it for dollar_figure and moved to the island of oahu in hawaii they decided to build a unique home the style of which they considered to be tropical asian they purchased for dollar_figure a steeply sloped lot overlooking waimea bay on the north coast of oahu because of the steep grade of the lot and the nature of the soil building the home foundation was a challenge being unlicensed in hawaii petitioners hired licensed home designers to assist them in designing and building the home petitioner along with an engineer designed a unique retaining wall that solved the slope and soil issues it was accomplished by integrating the unique concept of using the weight of the swimming pool to assist in the structural integrity and support of the dwelling on the steep grade above petitioners’ hawaii home had big_number square feet of living space the building and the land together cost dollar_figure during petitioners sold their hawaii home for dollar_figure million to this point petitioners did not consider themselves to be in a business in connection with the development and sale of various homes they then began to consider the building of homes for speculation in hawaii or oregon and for various reasons abandoned the idea as it related to hawaii their plan included the idea of building a northwest lodge-style home when they arrived in bend oregon they discovered that exact style home already in existence and they purchased it during bend home the bend home was on the eastern edge of the tetherow resort with views of broken top and mount bachelor in the cascade range during after researching various sites petitioners purchased for dollar_figure a 8-acre lot in the brasada ranch subdivision brasada property the brasada property was approximately miles from bend oregon in an area called powell butte petitioners made the purchase without financing it was their intent to use the unencumbered land as equity for future construction financing when they purchased the brasada property petitioners’ sole sources of income were annuities and interest on investments petitioner attended designer architect seminars that were held at brasada ranch for individuals who intended to build in the development petitioners consulted with the architect who had designed their bend home and discussed house style site usage and other matters related to lot potential petitioners then sought a general contractor and bank financing for construction on the brasada property but during the period of their search late in the market for construction loans dried up in the aftermath of the so-called subprime crisis the prospects for building on the brasada property continued to worsen throughout and into during that period petitioners continued to look for suitable properties but for various reasons none were found and or purchased in connection with petitioners’ bend home a developer named cascade highlands llc cascade was seeking to develop a destination resort on approximately acres immediately to the west of the community in which petitioners’ bend home was located the resort was to be named tetherow and cascade as part of its compliance with state requirements for such a development was planning to commit dollar_figure million for a golf course overnight facilities and related amenities cascade intended to build on approximately to residential lots the permitting and approval process for such a development was complex and multistaged working toward a master_plan one of the requirements of the master_plan was for the developer to provide photogrammetry aerial wide-angle photographry showing the entire development and the important or significant natural features on the development of note a fire had burned of cascade’s 800-acre parcel leaving approximately big_number trees at the eastern end of the parcel adjacent to petitioners’ residence petitioners’ residence had a view of snowcapped cascade mountains which would not be obstructed by cascade’s development of the acres petitioners who were seeking an easement that would distance their property from cascade’s development objected and appealed with respect to the adequacy of the photogrammetry cascade provided which used images that had been taken in five years before their application_for a master_plan petitioners contended that the resolution was insufficient to tell where the trees were and they were asking for another flyover and photograph with current and better resolution so that they could identify small trees in early stages of regrowth cascade’s successor_in_interest arrowood development llc arrowood accused petitioners of engaging in extortion and delaying the development process for the purpose of seeking or receiving a private benefit arrowood advised that it would seek damages alleging that it had incurred dollar_figure million in actual damages and that petitioners had interfered with its right to contract in response petitioners pointed out the inadequacies of arrowood’s position and continued to pursue the easement during date arrowood notified petitioners that it intended to file suit against them and it did petitioners hired a law firm to represent them and on date through counsel they filed a special motion under state law to dismiss the suit under oregon state law a strategic litigation to avoid public participation slapp suit can be filed by adjacent property owners to enable them to exercise their rights in connection with the development of destination resorts if adjacent property owners show that a developer’s claims were frivolous untrue and or meant to harass then the suit is designated a slapp suit and a special motion to dismiss will be granted under the slapp suit petitioners if successful might have been entitled to punitive_damages against the developer the suit arrowood filed against petitioners eventually settled and under an agreement to take effect date the developer was limited to building single- story residences on the six lots adjacent to petitioners’ bend home petitioners paid approximately dollar_figure in legal expenses to counsel for representation including fees for filing their slapp motion and entering into a settlement agreement with their joint form_1040 u s individual_income_tax_return petitioners included a schedule c profit or loss from business petitioners listed the business activity as residential real est investment construction on the schedule c they reported dollar_figure of interest_income from their certificates of deposit as the only source_of_income various expenses totaling dollar_figure were also claimed resulting in a dollar_figure net profit petitioners however did not report any income from their real_estate activity on the schedule c the dollar_figure of expenses included nearly dollar_figure of the approximately dollar_figure expended during for their legal expenses the remaining portion of the dollar_figure of legal expenses was claimed on petitioners’ schedule a itemized_deductions as an itemized_deduction petitioners based the allocation of the dollar_figure in legal expenses on the percentage of their assets that was invested in certificates of deposit approximately dollar_figure million and their cost of the brasada property dollar_figure which resulted in a one-third two-thirds allocation petitioners’ only sources of income during were interest on certificates of deposit pensions and annuities and social_security_benefits petitioners timely filed their form_1040 thereafter petitioners filed form 1040x amended u s individual_income_tax_return for the internal_revenue_service irs in turn prepared and mailed to petitioners a form 1040x respondent’s form 1040x which had amounts in various spaces that were different from amounts on the form 1040x respondent’s form 1040x was marked corrected the differences between petitioners’ and respondent’s approaches to form 1040x concerned how the amounts petitioners reported were categorized petitioners in turn crossed out certain of the amounts on respondent’s form 1040x changed the word corrected to revised and resubmitted it to the irs with a lengthy handwritten explanation ultimately the irs issued a dollar_figure refund to petitioners an amount different from the amount petitioners had claimed the exchange between petitioners and respondent with respect to the form 1040x was not pursuant to an examination or audit and was computational petitioners were notified during date that their federal_income_tax return had been selected for examination following a date meeting with the examiner petitioners were issued a date examination_report for both and reflecting essentially the same adjustments for both years regarding their reporting of items on schedules c also on date respondent issued to petitioners notification that their federal_income_tax return was under examination in a date letter to respondent petitioners requested an appeals review for their and tax years in a date letter petitioners complained that the proposed disallowance of deductions for was without any factual foundation after petitioners had been contacted by appeals they received an date request to extend the period of limitations for assessment for the tax_year the parties were unable to reach agreement about the extension of the assessment_period and on date respondent issued a notice_of_deficiency determining that petitioners were not engaged in a trade_or_business and disallowing all of the expense deductions petitioners had claimed on their schedules c for and in addition respondent disallowed dollar_figure of legal expenses claimed as an itemized_deduction on petitioners’ schedule a finally respondent determined that petitioners’ interest_income for and was personal and not business income discussion2 initially we address petitioners’ procedural jurisdictional argument concerning the validity of the notice_of_deficiency petitioners contend that the notice_of_deficiency as it concerns the tax_year is invalid because it was issued without an examination and or is incomplete inaccurate and misleading petitioners rely upon the fact that respondent’s notification to them that their return was under examination for was issued on the same day as the examination_report for the and years petitioners also contend that respondent based the determination on the examination this court acquires jurisdiction under sec_6214 where a valid notice_of_deficiency is issued and a timely petition is filed sec_6212 authorizes the commissioner to send a notice_of_deficiency only if it is determined that there is a 2no question has been raised about who bears the burden or proof or production petitioners bear the burden of showing their entitlement to the claimed deductions see rule deficiency the notice must however ‘meet certain substantial requirements ’ abrams f 2d pincite ‘the notice must at a minimum indicate that the irs has determined the amount of the deficiency ’ benzvi f 2d pincite 814_f2d_1363 9th cir rev’g 81_tc_855 see also 875_f2d_1396 9th cir the notice sent to petitioners is clear and unambiguous reflecting in adequate detail the items upon which the determined deficiencies were based the fact that the timing of the examination notification was somewhat out of sync is of no consequence because notification occurred before the issuance of the notice_of_deficiency further the fact that respondent’s review of the return was more cursory than the examination of the return is of no particular import because the determinations and underlying adjustments for both years except for the amounts are the same or similar accordingly the notice_of_deficiency is valid and we have jurisdiction to consider the underlying merits of the controversy the core of the underlying controversy is whether petitioners were in a trade_or_business and therefore entitled to deduct expense sec_3 connected with their real 3petitioners reported no income from their real_estate activity although petitioners characterized their interest_income as business income on their schedule c we find that to be nothing more than their attempt to make it appear that they had business income in reality the interest was solely a return on continued estate activity if we decide that they were in a trade_or_business we must consider whether petitioners’ expenses have been substantiated and were ordinary and necessary expenses of the activity irrespective of whether petitioners were in a trade_or_business we must also decide whether for petitioners are entitled to deduct any portion of the legal expenses_incurred in defending the lawsuit arrowood filed against them finally we must decide whether petitioners are liable for the accuracy-related_penalty for and or sec_162 allows deductions for ordinary and necessary business_expenses deductible business_expenses are those incurred in an activity trade_or_business conducted with continuity and regularity and with the purpose of making a profit 480_us_23 petitioner retired at a relatively young age and petitioners became interested in the design construction situs etc of their personal residences their pursuit of these interests became an avocation and they acquired experience in various aspects of home design and construction they focused upon certain macroscopic aspects of home design such as asian architecture site issues and home size throughout their retirement years petitioners spent a considerable continued investment in certificates of deposit and in no manner related to a business activity amount of time involved in these matters but they did not consider their activity to be a business until they purchased the brasada property for dollar_figure petitioners spent considerable time and effort analyzing the location and other aspects of the brasada property before they purchased it it was their intention to build a uniquely situated and designed home on the lot and to sell it for a profit when it came time to seek out financing for this project petitioners encountered difficulty in obtaining financing because the housing market had collapsed and property values were in a downward spiral as of the time of trial petitioners had not done anything further with the brasada property because of economic conditions during and petitioners were engaged in planning for the development of their brasada property and building a home on it during these years petitioners acquired and were holding a capital asset--the brasada property petitioners were not actively attempting to sell the brasada real_property nor did they acquire other real_property for sale their only source_of_income was interest on certificates of deposit and annuities there is no doubt that petitioners intended to profit from the purchase of the brasada property but their activity had not as of and become a trade_or_business conducted with continuity and regularity their expenditures in connection with the acquisition and planning of the brasada property were in the nature of capital expenditures and are not deductible for the years in issue we accordingly hold that petitioners are not entitled to the claimed schedule c deductions for or although we have held that petitioners’ activity was not a business we must consider whether any portion of the legal expenses_incurred in defending the arrowood suit is deductible as an itemized_deduction petitioners claimed a business_expense deduction for a portion of their legal expenses and an itemized_deduction for the other portion generally if legal expenses are personal they are not deductible sec_212 sec_262 ordinary and necessary expenses paid_or_incurred in connection with the management conservation or maintenance of property held for use_as_a_residence by the taxpayer are not deductible sec_1_212-1 income_tax regs it has long been held that the deductibility of legal expenses depends upon the origin of the claim for which the expenses were incurred 372_us_39 petitioners’ allocation of the legal expenses implies that they are making two different arguments regarding them first that a portion of the legal expenses was incurred for the purpose of conserving and maintaining their residential property 4because of our holding that they are not deductible there is no need to decide whether petitioners have substantiated the claimed expenses and second that the other portion was incurred to protect their business reputation from libelous allegations by arrowood petitioners rely on caselaw where courts permitted the deduction of legal fees to protect professional or business reputation see eg 320_us_467 36_tc_456 first we note that the cases petitioners rely upon predate the most current preeminent supreme court case on the subject see gilmore 372_us_39 in gilmore the taxpayer incurred legal expenses in defending a divorce proceeding and he contended that he was attempting to conserve and protect his income salary which was the source of alimony or support that could have been mandated in the divorce decree the supreme court in gilmore considered the origin and character of the taxpayer’s claim rather that its potential consequences id pincite- the court found that the wife’s divorce claim stemmed from the marital relationship and not from the husband’s income-producing activity id pincite likewise here the origin of petitioners’ obligation to pay legal expenses was their seeking an easement in connection with their residence clearly petitioners did not defend arrowood’s suit to protect their income-producing activity at the time of the suit petitioners’ sole source_of_income was pensions and passive investments in capital assets certificates of deposit petitioners have tried mightily to make it appear that their interest_income was actually business income by no stretch of the imagination could we interpret the record in this case to find that petitioners had business income as to petitioners’ claim that they were defending the arrowood litigation in order to protect their business reputation our reading of the pleadings and correspondence does not lead us to the conclusion that petitioners’ business reputation was being impugned we hasten to add that petitioners did not appear to have a business reputation as their only possible business-related activity through was the purchase and planning of a building lot on the facts of this case we hold that petitioners are not entitled to deduct any portion of the legal expenses_incurred to defend the arrowood suit finally we consider whether petitioners are liable for the accuracy-related_penalty for and or sec_6662 and b and provides for a penalty on an underpayment_of_tax due to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax an understatement is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the understatement exceeds of the tax required to be shown on the return and dollar_figure and is therefore a substantial_understatement therefore for the accuracy-related_penalty under sec_6662 would apply unless petitioners demonstrate under sec_6664 that the underpayment was due to reasonable_cause and that they acted in good_faith 299_f3d_221 3d cir aff’g 115_tc_43 in addition respondent determined that petitioners were negligent and had disregarded rules or regulations for both and petitioners attempted to portray their purchase of a building lot as a business activity they went to great lengths to make it appear on their returns that they were engaged in a business activity including the portrayal of passive interest_income as business income petitioners’ attempts to make it appear that they were in a business makes clear their understanding that they were not it also indicates that they were aware of the elements that are used to judge such activity we find their approach to reporting their income to be negligent and not reasonable and so hold in these circumstances petitioners did not have reasonable_cause and they did not act in good_faith accordingly respondent’s determination of accuracy-related_penalties for and is sustained to reflect the foregoing decision will be entered for respondent
